Citation Nr: 1037527	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  02-09 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a liver 
disorder, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, that denied reopening claims for 
service connection for posttraumatic stress disorder (PTSD), a 
back disability, a liver disorder, and a disorder manifested by 
hair loss.

In November 2003, the Board reopened and remanded claims for 
service connection for PTSD and for a back disability, based on 
new and material evidence.  The Board also remanded the issues of 
whether new and material evidence had been received to reopen 
claims for service connection for a liver disability and for hair 
loss for additional notice and development.

When the case was last before the Board in October 2008, the 
Board denied reopening the claim for entitlement to service 
connection for a liver disorder, denied reopening the claim for 
entitlement to service connection for a hair loss disorder, 
granted entitlement to service connection for PTSD, and denied 
entitlement to service connection for a back disability.

The Veteran appealed the denial of service connection for a back 
disability and the denial of reopening the service connection 
claim for a liver disorder to the United States Court of Appeals 
for Veterans Claims (Court).  The Veteran did not appeal the 
denial of reopening the service connection claim for a hair loss 
disorder.  In a decision rendered in July 2009, the Court vacated 
the issues regarding the Board's denial of service connection for 
a back disability and the denial that new and material evidence 
had not been received to reopen the claim for service connection 
for a liver disorder.  The Court remanded the issues to the Board 
for further development.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

Initially, the Board notes that pursuant to the directive in the 
Joint Motion for Remand, the Board had all untranslated Spanish 
language documents contained in the claims file translated into 
English.  

The Joint Motion also directs the Board to assure that all 
appropriate development efforts have been undertaken to obtain 
the Veteran's San Juan VA Medical Center records from 1970 to 
1984.  The Board notes that the claims file does not contain such 
records and there is no information regarding the availability of 
such records.  As such, additional development is warranted in 
this regard.

Finally, the Joint Motion indicates that a new VA examination 
with a fully informed medical opinion is required because the May 
2007 VA examination report on which the Board relied in its 
October 2008 decision is not a fully informed medical opinion 
because it is based on the incorrect premise that there was no 
back pain within a year of separation from active service.  As 
such, a VA examination should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Undertake all appropriate development 
effort to obtain all relevant treatment 
records from the San Juan VA Medical Center 
from 1970 to 1984 regarding the Veteran's 
treatment for a liver disorder and a back 
disorder.  If any records cannot be obtained, 
a negative reply explaining why the records 
are unavailable is required in writing.

2.  Schedule the Veteran for a VA examination 
by an appropriate physician to determine the 
nature and etiology of any currently present 
back disability.

All indicated studies and tests should be 
accomplished, and all clinical findings should 
be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to each currently present 
back disability as to whether it is at least 
as likely as not (ie., a 50 percent or better 
probability) that the disability is 
etiologically related to service.  Attention 
is directed to the April and May 1968 service 
treatment records showing complaints of low 
back pain.  Attention is also directed to the 
medical record indicating a complaint of back 
pain in October 1970, and the December 1970 VA 
examination report indicating a normal 
musculoskeletal system.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Then, after any other indicated 
development is completed, readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before returning the case to the 
Board for further appellate action.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2009).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


